I respectfully dissent from the majority's decision. The majority acknowledges that appellant violated no Rules of Civil Procedure when she failed to disclose the identity of an expert witness in a truthful response to a request for a production of documents. It was further noted that appellee submitted no interrogatories to appellant requesting the disclosure or identity of any expert witness to be called at trial.
The extreme sanction of excluding expert witness testimony is not justified when the party against whom the sanction is levied has not acted in bad faith, and where opposing counsel has not asked for a recess or a continuance. The exclusion of reliable and probative evidence is a severe sanction and should be invoked only when clearly necessary to punish willful noncompliance or to *Page 727 
prevent unfair surprise. See Cucciolillo v. E. Ohio Gas Co.
(1980), 4 Ohio App. 3d 36, 4 OBR 59, 446 N.E.2d 175, and Nickey,supra.
Under the particular circumstances of this case, I find neither intentional nor willful noncompliance with Civ. R. 26, nor evidence of unfair surprise to appellee that would be sufficient to warrant such a severe sanction as excluding appellants probative evidence. The trial court certainly had available far less drastic remedies than exclusion of appellant's expert witness. It might simply have granted a continuance. The trial court's decision to exclude appellant's expert witness amounted to a gross abuse of discretion. The purpose of a trial is to present all the evidence to the trier of fact so that he or she may properly adjudicate and reach a decision based on the merits of the case. The exclusion of appellant's expert witness completely frustrated this purpose.
I would reverse and remand this matter to the trial court for further proceedings consistent with the above reasoning.